DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amended claim set filed 3/4/2021 is understood to be pending, whereas the claim sets subsequently filed on 4/05/2021 and 5/04/2021 are understood to be a portions of the original, complete specification, which includes the original claims (note that such subsequent claim sets were not marked as amendments and did not include the amendments filed 3/4/2021 or state that the original claims were being reinstated).  Accordingly, claims 1-6 are pending, and claims 7-154 are canceled. 

Examiner Comments
	Examination has not begun, but to facilitate compact prosecution, the Examiner notes the following issues that may be corrected at the time of the next response: References to Tables at claims 1, 5, and 6 will necessitate objections (see, e.g., MPEP 2173.05(s)). 

Election/Restriction
At least Claim 1 is generic to >>billions of methods pertaining to the purification of >>billions of distinct XTENylated polypeptides comprising an unspecified cleavage sequence, variable XTEN sequence, and unspecified purification steps.  Therefore, for purposes of initial examination, Applicant is required to elect a single, fully disclosed species of the claimed invention from among the species disclosed on record (see, e.g., MPEP § 809.02(a), identifying a single disclosed species”).  
A proper species election must unambiguously identify a single, fully disclosed elected species by providing/identifying a single Example/Figure number, complete polypeptide sequence purified by SEQ ID NO, and include all purification steps present in the single, elected species. For example, Applicant may elect the single, fully disclosed species set forth at instant Example 14 wherein the single fusion protein of MKNPEQAEEQAEEQREET-RP11-SASRSA-XTEN_AE432(C12,C217,C422)-SASRSA-His(8) with the N-terminal helper sequence from the library member LCW1159.004 as described in Example 10 was expressed in E. coli., and subsequently purified using TOYOPEARL IMAC Chromatography, MacroCap SP chromatography, trypsin digestion, Macrocap Q chromatography, and then diafiltration as described at ¶¶[00490]-[00504] (see, e.g., Spec. filed 10/29/2020 at ¶¶[00490]-[00504]), or Applicant may elect another fully disclosed species reading upon at least instant claim 1 by providing the corresponding Example number, paragraph numbers, and sequences.  
All steps not specified may be presumed absent in the originally elected species.  

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and Examination burden because the claims are directed to a broad genus of methods of purification comprising numerous points of variability, including the compound being purified, which may be any one of >>billions of distinct sequences, and including the actual steps involved in purification.  Accordingly, from a combinatorial perspective, the claims read upon an essentially infinite variety of methods. Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the essentially infinite number of combinations claimed, there is a substantial search burden if a species election is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112).  In addition, examination requires consideration of whether the limited species reduced to practice in combination with the original disclosure and prior art are sufficient to establish a structure/function relationship commensurate in scope with the presumed utility and claimed structural variability. Accordingly, there is a substantial search and examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654